DETAILED ACTION
This action is responsive to the amendments filed 21 October 2021. Examiner acknowledges amendments to claims 11, 13, 15, 20, 27, and 29. Claims 11-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-26 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more.
Claim 11 recites “comparing the inertial measurement data and the variables with the intended inertial measurement data and intended variables”, “selecting…different components or determining positions for alignment”, wherein the functions performed by this claim amount to an abstract idea as these limitations can be performed in the mind or by hand because “comparing measurement data and variables” can be done in the mind or by hand (Applicant’s Specification, Page 15, lines 6-11; wherein the comparing of angles can be thought about in the mind or written by hand) and “selecting…different components or determining positions for alignment” can be done in the mind or by hand (Applicant’s Specification, Page 15, lines 11-15; wherein the determination of a position for alignment based on the comparison can be performed by thinking about the comparison in one’s mind).
The limitations of “determining inertial measurement data and variables…using the at least one first inertial sensor” and “determining intended inertial measurement data and intended variables…using the at least second inertial sensor” are considered an insignificant, extra-solution 
Claim 20 recites “establishing, using sensor data, inertial measurement data”, “establishing, using sensor data, intended inertial measurement data”, “comparing the inertial measurement data with the intended inertial measurement data”, and “selecting different components or determining positions for alignment”, wherein the functions performed by this claim amount to an abstract idea as these limitations can be performed in the mind or by hand because “establishing inertial measurement data”/“establishing intended inertial measurement data” can be performed in the mind or by hand (Applicant’s Specification, Page 4, lines 1-9; wherein the establishing can be performed by thinking 
Dependent claim 12 incorporates the non-statutory subject matter of claim 11 therein. The claim recites the limitation of the inertial measurement data including “absolute angles”, which merely limits the type of data included in the inertial measurement data, which fails add additional elements to the claim for consideration in Step 2A Prong Two or add significantly more in Step 2B (MPEP 2106.05(g)).
Dependent claim 13 incorporates the non-statutory subject matter of claim 11 therein. The claim recites the limitation of “comparing the knee angle to intended knee angle values”, wherein the function performed by this claim amounts to an abstract idea as this limitation can be performed in the mind or by hand because “comparing the knee angle to intended knee angle values” can be done in the mind or by hand (Applicant’s Specification, Page 15, lines 6-11; wherein the comparing of angles can be thought about in the mind or written by hand).
The limitation of “determining the knee angle from the absolute angles” is well understood, routine, and conventional in the art because it is disclosed as being well understood, routine, and conventional in the art by Derchak (Derchak, Paragraph [0124]; wherein orientation is considered to be equivalent to an angle). In light of this disclosure, the limitation of “determining the knee angle from the absolute angles” fails to integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B. The claim is not patent eligible.
Dependent claim 14 incorporates the non-statutory subject matter of claim 11 therein. The claim recites “outputting…a deviation message…or a confirmation message”, wherein the function 
The limitation of “determining an angle” is well understood, routine, and conventional in the art because it is disclosed as being well understood, routine, and conventional in the art by Derchak (Derchak, Paragraph [0124]). In light of this disclosure, the limitation of “determining an angle” fails to integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B. Moreover, the claim recites that the function of “outputting” is carried out on a device, which would amount to no more than mere instructions to implement the abstract idea on a computer, which does not integrate the abstract idea into a practical application in Step 2A Prong Two or amount to significantly more in Step 2B (MPEP 2106.05(f)). The claim is not patent eligible.
Dependent claims 15 and 23 incorporate the non-statutory subject matter of claims 11 and 20, respectively, therein. The claims recite “outputting…an error message”, wherein the function performed by this claim amounts to an abstract idea as this limitation can be performed in the mind or by hand (Applicant’s Specification, Page 12, lines 33-38; wherein the function of the output apparatus can be performed by hand by merely communicating the result).
The limitation of “establishing, with the at least one first inertial angle sensor, a pelvic angle” is well understood, routine, and conventional in the art because it is disclosed as being well understood, routine, and conventional in the art by Derchak (Derchak, Paragraph [0124]; wherein orientation is considered to be equivalent to an angle). In light of this disclosure, the limitation of “establishing…a pelvic angle” fails to integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B. Moreover, the claims recite that the function of “outputting” is carried out on a device, which would amount to no more than mere instructions to implement the abstract idea on 
Dependent claim 16 incorporates the non-statutory subject matter of claim 11 therein. The claim recites that “the inertial measurement data and the intended inertial measurement data is established over a plurality of gait cycles”, which merely limits the amount of data included in the inertial measurement data, which fails add additional elements to the claim for consideration in Step 2A Prong Two or add significantly more in Step 2B (MPEP 2106.05(g)).
Dependent claims 17 and 25 incorporate the non-statutory subject matter of claims 11 and 20, respectively, therein. The claims recite the limitation of “providing a recommendation”, wherein the function performed by this claim amounts to an abstract idea as this limitation can be performed in the mind or by hand (Applicant’s Specification, Page 12, lines 33-38; wherein the function of providing a recommendation can be performed by hand by mere communicating a recommendation).
Moreover, the claim recites that the function of “providing” is carried out on a device, which would amount to no more than mere instructions to implement the abstract idea on a computer, which does not integrate the abstract idea into a practical application in Step 2A Prong Two or amount to significantly more in Step 2B (MPEP 2106.05(f)). The claim is not patent eligible.
Dependent claims 18 and 26 incorporate the non-statutory subject matter of claims 11 and 20, respectively, therein. The claims recite the limitation that “the inertial measurement data comprises at least one of linear accelerations of the lower extremity device and angular rates or angular velocities of the lower extremity device”, which merely limits the type of data included in the inertial measurement data, which fails add additional elements to the claim for consideration in Step 2A Prong Two or add significantly more in Step 2B (MPEP 2106.05(g)).
Dependent claims 19 and 24 incorporate the non-statutory subject matter of claims 11 and 20, respectively, therein. The claim recites the limitation of “establishing the inertial measurement data 
Dependent claim 21 incorporates the non-statutory subject matter of claim 20 therein. The claim recites “establishing variables” and “establishing intended variables”, wherein the functions performed by this claim amount to an abstract idea as these limitations can be performed in the mind or by hand because “establishing variables”/“establishing intended variable” can be performed in the mind or by hand (Applicant’s Specification, Page 4, lines 1-9; wherein the establishing can be performed by thinking about the data or performing mathematical calculations on the data).
Dependent claim 22 incorporates the non-statutory subject matter of claim 20 therein. The claim recites “outputting…a deviation message…or a confirmation message”, wherein the function performed by this claim amounts to an abstract idea as this limitation can be performed in the mind or by hand (Applicant’s Specification, Page 12, lines 33-38; wherein the function of the output apparatus can be performed by hand by merely communicating the result).
Moreover, the claim recites that the function of “outputting” is carried out on a device, which would amount to no more than mere instructions to implement the abstract idea on a computer, which does not integrate the abstract idea into a practical application in Step 2A Prong Two or amount to significantly more in Step 2B (MPEP 2106.05(f)). The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Even-Zohar (US-20100131113-A1, previously presented), hereinafter Even.
Regarding claim 27, Even teaches a lower extremity device (Paragraph [0140]), comprising at least one first inertial sensor configured to be connected to a treated extremity of a user and configured to generate treated extremity sensor data during a gait cycle (Paragraph [0061]) and at least one second inertial sensor configured to be connected to an untreated extremity of the user and configured to generate untreated extremity sensor data during the gait cycle (Paragraph [0061], wherein the inertial sensor is configurable to connect to an untreated extremity and generate untreated extremity sensor data during the gait cycle). Even further teaches a comparator to compare the treated extremity sensor data to the untreated extremity sensor data, the comparison used to determine whether a harmonic gait pattern exists or to select different components of the lower extremity device (In a further aspect of the invention, the methodology extends to having a system of the invention integrated by wired or wireless means with prosthesis adjustment actuators mounted on or within the prosthesis, controlling the actuators so as to enable computer or operator controlled adjustments to correct alignment errors (Paragraph [0060]).
Regarding claim 28, Even teaches the lower extremity device of claim 27, wherein components of the device are adjustable or replaceable to alter an alignment of the device (The methodology of the invention extends to computer controlled adjustments of the prosthesis, based on the calculated corrective values…The control signal goes to an onboard actuator that affects an available adjustment on the prosthesis (Paragraph [0139]), and the lower extremity device includes a lower extremity prosthetic device configured to mount to the treated extremity (Figure 10 depicts the prosthesis of Even).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Even.
Regarding claim 11, Even teaches a method for determining positions for alignment of a lower extremity device or selection of components of the lower extremity device (An objective method and system for dynamic analysis of prosthesis-bound subjects for determining optimal prosthesis alignment adjustments (Even, Abstract)). Even further teaches that the method comprises providing at least one first inertial sensor for use on a treated extremity of a user (Body mounted markers and stationary sensors, or body mounted motion sensors such as inertial motion sensors with sufficient resolution to measure limb segment position and alignment in real time, are all within the scope of the invention for capturing the real time alignment and position of the prosthetic limbs (Paragraph [0061])) and at least one second inertial sensor for use on an untreated extremity of the user (Paragraph [0061]). Moreover, Even teaches determining inertial measurement data and variables for the treated extremity using the at least one first inertial sensor over at least one gait cycle ((Paragraph [0061]); there are a finite number of errors in tuning and alignment of a prosthetic limb. The majority of the errors are directional with respect to the relevant joints. Some of the errors are related to timing, such as gait cycle dependent (Paragraph [0082]); wherein variables are seen in Figure 3) and determining intended inertial measurement data and intended variables for the untreated extremity (pre-recorded motion database of motions 10 that contain the possible errors that are manifested in wrong alignment of the elements of the prosthetic limb. The resulting offsets are passed in real time to a 3D human model 50 making the 
Even fails to explicitly disclose that determining intended inertial measurement data and intended variables for the untreated extremity uses the at least one second inertial sensor over at least one gait cycle. However, Even already discloses that the inertial sensors are sufficient in resolution to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining positions for alignment of a lower extremity device or selection of components of the lower extremity device as taught by Even so as to incorporate using the at least one second inertial sensor to determine intended inertial measurement data and intended variables for the untreated extremity over one gait cycle as this would allow for inertial data to be used to create the pre-recorded motion database for comparing inertial data of the treated limb to.
Regarding claim 12, Even teaches the method of claim 11, wherein the inertial measurement data includes absolute angles (Sensors may be of various types including but not limited…angular (Paragraph [0142]); Kinematics is the process of calculating the position in space of the end of a linked structure, given the angles of all the joints (Paragraph [0077])), the absolute angles being used to determine alignment of the lower extremity device (Paragraph [0088]).
Regarding claim 13, Even teaches the method of claim 11, wherein the lower extremity device includes a lower leg part and a thigh part, the lower leg part and the thigh part each having absolute angles determined by the at least one first inertial sensor (a smart prosthetic limb 100. The smart limb consists of lower leg 110 which is rotationally connected at a knee joint to upper leg 120, allowing rotational alignment and adjustment of swing shift and swing lock of the prosthetic knee (Paragraph [0140])), the method further comprising determining a knee angle from the absolute angles of the lower leg part and of the thigh part (There is a menu 300 for each of the main components of the desired analysis, which in this example includes ankles, body, head, hips, legs, knees (Paragraph [0105]); Paragraph [0077]), and comparing the knee angle to intended knee angle values determined from the at least one second inertial sensor (Paragraph [0088]).

Regarding claim 15, Even teaches the method of claim 11, but fails to explicitly disclose establishing, with at least one first inertial angle sensor, a pelvic angle in a frontal plane and outputting, with an output device, an error message if the pelvic angle exceeds a limit value. However, Even discloses that optimizations or determinations of gait can be generally considered to be pelvic rotation and pelvic obliquity. Moreover, Even already discloses an output device for outputting an error message when deviation occurs (Paragraph [0137-0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date for the claimed invention to have modified the method as taught by Even so as to incorporate establishing a pelvic angle with the at least one first inertial angle sensor and outputting an error message if the pelvic angle exceeds a limit value with an output device as the pelvic angle is an optimizable factor in determining proper gait that should be determined to optimize gait.
Regarding claim 16, Even teaches the method of claim 11, wherein the inertial measurement data and the intended inertial measurement data is established over a plurality of gait cycles (the mechanical response of the actuator and resulting prosthesis realignment may add some lag time or 
Regarding claim 17, Even teaches the method of claim 11, further comprising providing, with an output device, a recommendation for adjustment of the lower extremity device based on the comparison (The method may include outputting the computed prosthesis alignment error correction to a graphic user interface (Paragraph [0157])).
Regarding claim 18, Even teaches the method of claim 11, wherein the inertial measurement data comprises at least one of linear accelerations of the lower extremity device and angular rates or angular velocities of the lower extremity device (Paragraph [0142]).
Regarding claim 19, Even teaches the method of claim 11, further comprising establishing the inertial measurement data over a plurality of gait cycles (Paragraph [0141]).
Regarding claim 20, Even teaches a method to determine positions for alignment of a lower extremity device or selection of components of the lower extremity device (Abstract), comprising establishing, using sensor data measured by at least one first inertial sensor associated with a treated extremity of a user, over at least one gait cycle, inertial measurement data (Paragraph [0061]), establishing intended inertial measurement data (Paragraph [0085, 0054]), comparing the inertial measurement data with the intended inertial measurement data to establish a harmonic gait pattern (Paragraph [0088], Figures 2-3), and selecting, based on the comparing to establish the harmonic gait pattern, different components of the lower extremity device or determining positions for alignment of the lower extremity device based on the comparing to establish the harmonic gait pattern and to determine modifications to be made in the alignment to achieve the harmonic gait pattern (Paragraph [0137], Figure 3).
Even fails to explicitly disclose establishing intended inertial measurement data using sensor data measured by at least one second inertial sensor associated with an untreated extremity of a user, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to determine positions for alignment of a lower extremity device or selection of components of the lower extremity device as taught by Even so as to incorporate using sensor data measured by at least one second inertial sensor associated with an untreated extremity of a user, over at least one gait cycle, to establish intended inertial measurement data as this would allow for the intended inertial data to be used to create the pre-recorded motion database for comparing inertial data of the treated limb to.
Regarding claim 21, Even teaches the method of claim 20, further comprising establishing variables derived from the inertial measurement data for the treated extremity and establishing intended variables derived from the intended inertial measurement data for the untreated extremity (Figure 2 depicts the different inertial variables).
Regarding claim 22, Even teaches the method of claim 20, further comprising outputting, with an output device, a deviation message when the inertial measurement data deviates from the intended inertial measurement data, or outputting, with the output device, a confirmation message when the inertial measurement data matches the intended inertial measurement data (Paragraph [0137-0138]).
Regarding claim 23, Even teaches the method of claim 20, but fails to further disclose determining, with the at least one first inertial sensor, a pelvic angle in a frontal plane, and outputting an error message if the pelvic angle exceeds a limit value. However, Even does disclose that optimizations or determinations of gait can be generally considered to be pelvic rotation and pelvic obliquity. Moreover, Even already discloses an output device for outputting an error message when deviation occurs (Paragraph [0137-0138]).

Regarding claim 24, Even teaches the method of claim 20, wherein the inertial measurement data and the intended inertial measurement data is established over a plurality of gait cycles (Paragraph [0141]).
Regarding claim 25, Even teaches the method of claim 20, further comprising providing, with an output device, a recommendation for adjustment of the lower extremity device based on the comparison (Paragraph [0157]).
Regarding claim 26, Even teaches the method of claim 20, wherein the inertial measurement data comprises at least one of linear accelerations of the lower extremity device and angular rates or angular velocities of the lower extremity device (Paragraph [0142]).
Regarding claim 29, Even teaches the lower extremity device of claim 27, wherein the device establishes, using the treated extremity sensor data, at least one of inertial measurement data and variables derived from the at least one of inertial measurement data (Paragraph [0061]) and establishes at least one of intended inertial measurement data and intended variables derived from the at least one of intended inertial measurement data (Paragraph [0085, 0054]), with the comparator to compare the at least one of inertial measurement data or variables to the at least one of intended inertial measurement data or the intended variables (Paragraph [0060]). However, Even fails to explicitly disclose using untreated extremity sensor data to establish at least one of intended inertial measurement data and intended variables derived from the intended inertial measurement data, but does disclose that the inertial sensors are sufficient in resolution to measure limb segment position and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower extremity device as taught by Even so as to use untreated extremity sensor data to establish at least one of intended inertial measurement data and intended variables as this would allow for the intended inertial data to be used to create the pre-recorded motion database for comparing inertial data of the treated limb to.
Regarding claim 30, Even teaches the lower extremity device of claim 29, wherein the lower extremity device determines positions for alignment of the lower extremity prosthesis based on the comparing to establish the harmonic gait pattern and to determine modifications to be made in the alignment to achieve the harmonic gait pattern (Paragraph [0137]).
Response to Arguments
Applicant’s arguments (see pages 8-13 of Applicant’s Remarks) filed 21 October 2021, with respect to interpretation under 35 U.S.C. 112(f) and rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) regarding the limitation of the “comparator” have been fully considered and are persuasive.  The interpretation of limitations of claims 27 and 29 under 35 U.S.C. 112(f) and rejections of claims 27-30 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 21 October 2021 with respect to the claim rejections under 35 U.S.C. 101 of claims 11-26 set forth in the previous action (see pages 13-15 of Applicant’s Remarks) have been fully considered but they are not persuasive. 
Regarding the rejection of claim 11 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more, the claim taken individually as individual limitations and in combination amounts to an abstract idea without significantly more. The limitations of “comparing…” and “selecting…” can be done in the mind or by hand (see 35 U.S.C. 101 rejection above). The limitations of 
Regarding the rejection of claim 20 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more, the claim taken individually as individual limitations and in combination amounts to an abstract idea without significantly more, similar to the above rejection of claim 11 under 35 U.S.C. 101, wherein the limitation of “establishing…” can be performed in the mind or by hand (see 35 U.S.C. 101 rejection above).
Applicant's arguments filed 21 October 2021 with respect to the claim rejections under 35 U.S.C. 101 of claims 27-30 set forth in the previous action (see page 15 of Applicant’s Remarks) have been fully considered and are persuasive. The rejection of claims 27-30 under 35 U.S.C. 101 has been withdrawn.
Applicant's arguments filed 21 October 2021 with respect to the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 set forth in the previous action (see pages 15-18 of Applicant’s Remarks) have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 35 U.S.C. 102 rejection of claim 27 and 35 U.S.C. 103 rejections of claims 11 and 20, Even (previously presented) does disclose the claimed comparing step of comparing the inertial measurement data and the variables with the intended inertial measurement data and intended variables to establish a harmonic gait pattern, wherein the intended .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791